Citation Nr: 1439138	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease with degenerative spurring of the thoracolumbar spine prior to February 23, 2011 and in excess of 20 percent from February 23, 2011. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, that denied service connection for a lumbar spine disability, and a March 2009 rating decision from the RO in Detroit, Michigan, that continued a noncompensable (zero percent) disability rating for degenerative spurring of the thoracic spine. 

In July 2010, the Board remanded this case for the Veteran to be scheduled for a Travel Board hearing.  In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In a decision issued in January 2011, the Board granted service connection for a lumbar spine disability and remanded the issue of entitlement to a compensable rating for degenerative spurring of the thoracic spine for further development.  

The Agency of Original Jurisdiction (AOJ) effectuated the Board's grant of benefits in a February 2011 rating decision; the Veteran's degenerative joint disease of the lumbar spine was assigned a 10 percent rating effective March 29, 2007.

The General Rating Formula for Diseases and Injuries of the Spine provides that disability of the thoracolumbar and cervical spine segments should be evaluated separately; however, as the term "thoracolumbar" includes both the lumbar and thoracic spine segments, The General Rating Formula provides that these two spinal segments should be evaluated together.  See 38 C.F.R. § 4.71a, note (6).

Accordingly, in a July 2011 rating decision, the AOJ combined the Veteran's lumbar and thoracic spine disabilities into one ratable thoracolumbar spine disability, from March 28, 2007.  The rating decision also granted an increased 20 percent rating for the Veteran's service-connected thoracolumbar spine disability, effective February 23, 2011. 

The issue of entitlement to service connection for migraine headaches, as secondary to the service-connected thoracolumbar spine disability, has been raised by the record by a March 2011 VA examination report, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is seeking an increased rating for the service-connected thoracolumbar spine disability.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

I.  VA Examination

During the March 2011 VA examination, the Veteran stated that he experiences pain in his low back that will radiate up his spine to a point between his shoulder blades.  While a physical examination revealed normal muscle strength and no sensory deficits in the upper extremities, the examination report also stated that reflexes of the Veteran's biceps, triceps, and brachioradialis were completely absent.  Since the VA examination report does not account for these inconsistent findings, a new examination is necessary. 

II.  Treatment Records

The Board's January 2011 remand instructed the AOJ to contact the Veteran and secure records from Dr. P., physical therapist K.G., and D.D., D.O.  While the Veteran submitted medical evidence from K.G., and authorized VA to obtain his treatment records from Dr. M.W., he did not respond to the AOJ's request that he provide the necessary authorization to obtain records from Dr. P. or D.D., D.O.  However, in light of the development required above, the AOJ should contact the Veteran again and request that he submit his private treatment records or authorize VA to obtain these records on his behalf. 

In addition, following the July 2011 supplemental statement of the case, additional VA treatment records were associated with the Veteran's electronic claims file.  While these records document the Veteran's ongoing podiatry treatment, an August 2011 treatment record notes that his "chronic low back pain is improved."  This evidence has not been considered by the AOJ, and, on remand, the Veteran's recent VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all private health care providers, who have treated him for his service-connected thoracolumbar spine disability.  Of particular interest are any records showing treatment with Dr. P., physical therapist K.G., and D.D., D.O.  After securing any necessary releases, request any identified records that are not duplicates of those contained in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  Obtain all relevant ongoing VA treatment records dating since June 2012 from the VA Medical Center in Saginaw, Michigan.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is completed, the AOJ should schedule the Veteran for a VA spine examination to determine the current severity of his service-connected thoracolumbar spine disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed.

The examiner should describe all symptomatology related to the Veteran's service-connected thoracolumbar spine disability, to include orthopedic and neurological symptoms.  All indicated tests should be performed and all findings should be reported in detail, including X-rays of the spine, range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins), and motor and sensory evaluation.

The examiner should comment on the March 2011 VA examination finding that reflexes of the Veteran's biceps, triceps and brachioradialis were completely absent.  

The examiner should also describe any functional loss pertaining to the Veteran's service-connected thoracolumbar spine disability due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

4.  After the development requested above, as well as any additional development deemed necessary, has been completed, the record should again be reviewed, and the AOJ should readjudicate the rating of the service-connected thoracolumbar spine disability.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

